 

Exhibit 10.2

 

BRAINSTORM CELL THERAPEUTICS INC.

2014 GLOBAL SHARE OPTION PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

FOR SHARES GRANTED UNDER SECTION 3(i)

 

OF THE ISRAELI INCOME TAX ORDINANCE

 

 

Unless otherwise defined herein, capitalized terms used in this Restricted Stock
Award Agreement shall have the same meanings as ascribed to them in the
Brainstorm Cell Therapeutics Inc. 2014 Global Share Option Plan, including the
Appendix thereto for Israel (the “Plan”).

 

This Restricted Stock Award Agreement (the “Agreement”) includes the Notice of
Issuance attached hereto as Exhibit A (the “Notice of Issuance”), which is
incorporated herein by reference and is made and entered into as of the Date of
Grant shown in the Notice of Issuance by and between Brainstorm Cell
Therapeutics Inc. (the “Company”) and the Participant named in the Notice of
Issuance. Capitalized terms not defined in this Agreement shall have the meaning
ascribed to them in the Plan.

 

1.Share Award.

 

The Company hereby grants to the Participant Restricted Stock (the “Shares”) as
set forth in the Notice of Issuance, subject to the terms set forth herein, and
subject to the terms and conditions of Section 3(i) of the Income Tax Ordinance
(New Version) - 1961(the “ITO”) and the Plan, which is incorporated herein by
reference. In the event of a conflict between the terms and conditions of the
Plan and this Agreement, the terms and conditions of this Agreement shall
prevail. However, the Notice of Issuance sets out specific terms for the
Participant hereunder, and will prevail over more general terms in the Plan
and/or this Agreement, if any, or in the event of a conflict between them.

 

2.Vesting.

 

2.1.  Vesting Restrictions on Shares. Effective as of the Vesting Commencement
Date (as such term is defined in the Notice of Issuance), all of the Shares
owned by the Participant shall be subject to the forfeiture provisions set forth
in Section ‎2.2 below. The forfeiture provisions set forth in Section ‎2.2 shall
lapse in accordance with the Vesting Schedule or any special terms provided in
the Notice of Issuance. To the extent that the forfeiture provisions lapse, the
Shares shall no longer be subject to vesting and the Participant shall hold the
Shares free and clear of the forfeiture provisions set forth herein.

 

2.2.  Forfeiture. Notwithstanding anything herein to the contrary, in the event
that the Participant ceases to be an Employee or Service Provider, for any
reason or no reason, with or without cause, all of the Shares that are unvested
as of the time of such cessation of status as an Employee or Service Provider
(after taking into account any accelerated vesting) shall be forfeited
immediately and automatically to the Company, without the payment of any
consideration to the Participant, effective as of such cessation of status as an
Employee or Service Provider. The Participant hereby authorizes the Company to
take any actions necessary or appropriate to cancel any certificate(s)
representing forfeited Shares and transfer ownership of such forfeited Shares to
the Company; and if the Company or its transfer agent requires an executed stock
power or similar confirmatory instrument in connection with such cancellation
and transfer, the Participant shall promptly execute and deliver the same to the
Company. The Participant shall have no further rights with respect to any Shares
or any Accrued Dividends (as defined below) with respect to such Shares that are
so forfeited. If the Participant is employed by a subsidiary of the Company, any
references in this Agreement to employment with the Company shall instead be
deemed to refer to employment with such subsidiary. For purposes hereof “Accrued
Dividends” means ordinary cash dividends paid with respect to shares of Common
Stock, whether paid in cash, stock or property, declared and paid by the
Company.

 



 

2

 

3.Non-Transferability of Shares.

 

3.1.  That portion of the Shares specified in the Notice of Issuance as being
subject to forfeiture or any right or interest therein or part thereof shall not
be permitted to be used to satisfy or otherwise discharge the debts, contracts
or engagements of the Participant or his successors in interest and shall not be
subject to disposition by transfer, alienation, anticipation, pledge,
hypothecation, encumbrance, assignment or any other means, whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect; provided however, that this Section ‎3 shall not prevent
transfers by will or by the applicable laws of descent and distribution.

 

3.2.  The transfer of the vested Shares is limited as set forth in Section 12 of
the Plan, in this Section ‎3 and Section ‎4 below.

 

3.3.  Notwithstanding anything stated to the contrary in the Plan, Participant
shall be entitled to transfer Shares subject only to the restrictions set forth
in the Company's Certificate of Incorporation and By-laws and any other
corporate documents of the Company, including any subsequent amendments or
replacements thereto (but subject to any tax payment and withholding obligations
pursuant to the Plan).

 

3.4.  The stock certificate or book entry account reflecting the issuance of the
Shares in the name of the Participant shall bear a legend or other notation upon
substantially the terms: “These shares of stock are subject to forfeiture
provisions and restrictions on transfer set forth in a certain Restricted Stock
Agreement between the COMPANY and the registered owner of these shares (or his
or her predecessor in interest), and such Agreement is available for inspection
without charge at the office of the Secretary of the corporation.”

 

4.Market Stand-Off.

 

In connection with any underwritten public offering by the Company of its equity
securities, and if requested by the underwriters of such public offering, the
Participant shall be obligated not, directly or indirectly to sell, make any
short sale of, loan, hypothecate, pledge, offer, grant or sell any option or
other contract for the purchase of, purchase any option or other contract for
the sale of, or otherwise dispose of or transfer, or agree to engage in any of
the foregoing transactions with respect to, any vested Shares without the prior
written consent of the Company or its underwriters. Such restriction (the
“Market Stand-Off”) will be in effect for such period of time following the date
of the final prospectus for the offering as may be required by the underwriters.
In the event of the declaration of a share dividend, a spin-off, a share split,
an adjustment in conversion ratio, a recapitalization or a similar transaction
affecting the Company’s outstanding securities without receipt of consideration,
any new, substituted or additional securities which are by reason of such
transaction distributed with respect to any Shares subject to the Market
Stand-Off, or into which such Shares thereby become convertible, shall
immediately be subject to the Market Stand-Off. In order to enforce the Market
Stand-Off, the Company will be entitled to require the Participant to execute a
form of undertaking to this effect or impose stop-transfer instructions with
respect to the vested Shares until the end of the applicable stand-off period.
The Company’s underwriters shall be beneficiaries of the agreement set forth in
this Section ‎4.

 

5.Taxes.

 

5.1.  Any tax consequences arising from the grant or issuance of Shares, or from
any other event or act (of the Company, and/or its Affiliates, and the
Participant) relating to the Shares, shall be borne solely by the Participant.
The Company and/or its Affiliates shall withhold taxes according to the
requirements under the applicable laws, rules, and regulations, including
withholding taxes at source. Furthermore, the Participant agrees to indemnify
the Company and/or its Affiliates and hold them harmless against and from any
and all liability for any such tax or interest or penalty thereon, including
without limitation, liabilities relating to the necessity to withhold, or to
have withheld, any such tax from any payment made to the Participant for which
the Participant is responsible. The Company or any of its Affiliates may make
such provisions and take such steps as it/they may deem necessary or appropriate
for the withholding of all taxes required by law to be withheld with respect to
Shares issued under the Plan and the vesting thereof, including, but not
limited, to (i) deducting the amount so required to be withheld from any other
amount then or thereafter payable to a Participant, including by deducting any
such amount from a Participant’s salary or other amounts payable to the
Participant, to the maximum extent permitted under law and/or (ii) requiring a
Participant to pay to the Company or any of its Affiliates the amount so
required to be withheld as a condition of the issuance, delivery, distribution
or release of any Shares and/or (iii) by causing the sale of any Shares held by
on behalf of the Participant to cover such liability up to the amount required
to satisfy statutory withholding requirements. In addition, the Participant will
be required to pay any amount, including penalties, that exceeds the tax to be
withheld and transferred to the tax authorities, pursuant to applicable Israeli
tax regulations.

 



 

3

 

5.2.  THE PARTICIPANT IS ADVISED TO CONSULT WITH A TAX ADVISOR WITH RESPECT TO
THE TAX CONSEQUENCES OF RECEIVING OR SELLING THE SHARES.

 

6.Legal Compliance.

 

Shares shall not be issued or delivered to the Participant unless the issuance
and delivery of such Shares shall comply with applicable securities and other
laws and shall be further subject to the approval of counsel for the Company
with respect to such compliance. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.

 

7.Adjustments upon Certain Transactions.

 

In the event of a Transaction, the provisions of Section 7 to the Plan will
apply, unless otherwise explicitly provided in the Notice of Issuance.

 

8.Miscellaneous.

 

8.1.  Continuance of Engagement. Participant acknowledges and agrees that the
vesting of Shares pursuant to the vesting schedule hereof is earned only by
continuing as a Service Provider at the will of the Company (or its Affiliate)
(not through the act of being hired or being awarded the grant hereunder).
Participant further acknowledges and agrees that in the event that Participant
ceases to be a Service Provider, the unvested portion of his Shares shall not
vest and shall be subject to forfeiture. Participant further acknowledges and
agrees that this Agreement, the transactions contemplated hereunder and the
vesting schedule set forth herein do not constitute an express or implied
promise of continued engagement as a Service Provider for the vesting period,
for any period, or at all, shall not interfere in any way with Participant's
right or the right of the Company or its Affiliate to terminate Participant's
relationship as a Service Provider at any time, with or without cause, and shall
not constitute an express or implied promise or obligation of the Company to
grant additional Awards to Participant in the future.

 

8.2.  Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Israel, without giving
effect to the rules respecting conflict of law.

 

8.3.  Entire Agreement. This Agreement, together with the Notice of Issuance and
the Plan, constitutes the entire agreement between the parties hereto and
supersedes all prior agreements, understandings and arrangements, oral or
written, between the parties hereto with respect to the subject matter hereof.
No agreement or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement, the Notice of Issuance or the Plan.
Except with respect to a written amendment to this Agreement between the Company
and the Participant, the Participant may only rely upon the Plan and this
Agreement with respect to the Participant’s rights and obligations hereunder and
may not rely on any representation or statement made by the Company or its
Affiliates or any of their respective officers, directors, employees or agents,
whether written or oral, regarding the Participant’s participation in the Plan
and any rights thereunder. Neither the Company nor any of its Affiliates
guarantee the current or future value of the Shares or its performance.

 

8.4.  Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the Company, its successors and assigns, and the Company
shall require such successor or assign to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession or assignment had taken place.
The term “successors and assigns” as used herein shall include a corporation or
other entity acquiring all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.

 

*       *       *

 



 

4

 


 

By the signature of the Participant and the signature of the Company’s
representative below, Participant and the Company agree that the Shares are
granted under and governed by (i) this Agreement, (ii) the Plan (including the
Appendix for Israel), a copy of which has been provided to Participant or made
available for his/her review, and (iii) Section 3(i) of the Income Tax Ordinance
(New Version) – 1961.

 

In Witness Whereof, the Company has caused this Agreement to be executed by its
duly authorized officer and the Participant has executed this Agreement as of
the date hereof.

 



Brainstorm Cell Therapeutics Inc. Participant                       By:    /s/
Alla Patlis   /s/ Chaim Lebovits   Name: Alla Patlis   Chaim Lebovits   Title:
Interim Chief Financial Officer and Controller      

 

 

5

 

EXHIBIT A

 

NOTICE OF ISSUANCE

 

Brainstorm Cell Therapeutics Inc.

2014 Global Share Option Plan

 

Lebovits, Chaim

 

Dear Chaim:

 

I am pleased to inform you that Brainstorm Cell Therapeutics Inc. (the
“Company”) has decided to grant you an award of Restricted Stock (the "Shares"),
with respect to shares of Common Stock, $0.00005 par value per share, of the
Company, subject to the terms and conditions of the Brainstorm Cell Therapeutics
Inc. 2014 Global Share Option Plan, including the Appendix for Israel attached
thereto (the “Plan”) and the Restricted Stock Award Agreement (the “Agreement”),
as follows:

 

Type of Award:

 

Section 3(i) of the Israeli Income Tax Ordinance

 

 

Total Number of Shares covered by this Grant:   31,185 Date of Grant: July 26,
2017 Vesting Commencement Date: July 26, 2017 Vesting Schedule: 25% of the
Shares shall vest on each of the first, second, third and fourth anniversary of
the Date of Grant, provided that the Participant remains continuously employed
by the Company or its subsidiaries from the Date of Grant through each
applicable vesting date. Any fractional number of Shares resulting from the
application of the foregoing percentages shall be rounded down to the nearest
whole number of Shares. Special Terms (if any): The Shares shall be subject to
accelerated vesting upon a Change of Control of the Company and such other
accelerated vesting as provided in the Employment Agreement by and between the
Company and the Participant, as amended. Purchase Price: N/A

 

All capitalized terms in this Notice of Issuance shall have the meaning assigned
to them in this Notice of Issuance, the Plan (including the Appendix for Israel)
or the Agreement, as applicable. The terms and conditions governing your grant
are set forth in the Plan (including the Appendix for Israel) and the Agreement.
This award is contingent upon your execution of the Agreement.

 

Congratulations.

 



    Yours truly,             /s/  Alla Patlis     Alla Patlis, Interim Chief  
Financial Officer and Controller

 



 

